PER CURIAM:
Charles Anthony Walker appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice for failing to comply with the court’s order that he particularize and amend his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Walker v. Moore, No. CA-04-406 (E.D. Va. filed July 15, 2004 & entered July 16, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED